Case 2:20-cr-00005-SMJ   ECF No. 53   filed 05/05/20   PageID.181 Page 1 of 3




                    Exhibit A-1
      Case 2:20-cr-00005-SMJ            ECF No. 53       filed 05/05/20      PageID.182 Page 2 of 3




                      Leah M. Law                                       Senior Forensic Chemist
                      Department of Justice                             Western Laboratory
                      Drug Enforcement Administration                   Pleasanton, CA
                      Office of Forensic Sciences



                                         AREA OF EXPERTISE
Forensic Discipline

     Controlled Substances

Expert Testimony
     z      Provided expert testimony in Federal Court in California, Arizona, Pennsylvania and Hawaii
     z      Provided expert testimony in State Court in Arizona

                                   PROFESSIONAL EXPERIENCE
DRUG ENFORCEMENT ADMINISTRATION
Senior Forensic Chemist, Western Laboratory, Pleasanton, CA, 2018 – Present
      z     Analyze suspected drug evidence for the presence or absence of controlled substances
      z     Provide expert testimony based on the results of analyses
      z     Provide field assistance to law enforcement personnel in the seizures of clandestine
            laboratories

Course Developer/Instructor/Senior Forensic Chemist, Forensic Sciences Instruction Section, DEA Academy,
Quantico, VA 2013 - 2018
      z     Deliver instruction in the areas of drug evidence analysis and clandestine manufacturing
      z     Observe student performance to determine degree of achievement of training objectives
      z     Plan and execute all administrative and logistical tasks involved in conducting a Basic Forensic
            Chemist Class
      z     Develop course materials including instructor manuscripts, trainee guides, practical exercise
            scenarios, training exhibits and supplemental material
      z     Implement and manage programs for the training laboratory associated with general laboratory
            operations in accordance with laboratory system policy and accreditation requirements
Training
     z      Instructor Development Course #34, DEA Academy, Quantico, Virginia, June 2008


Senior Forensic Chemist/Forensic Chemist, Southwest Laboratory, Vista, CA, 2002– 2013
      z     Analyze suspected drug evidence for the presence or absence of controlled substances
      z     Provide expert testimony based on the results of analyses
      z     Provide field assistance to law enforcement personnel in the seizures of clandestine
            laboratories
      z     Monitor and maintain analytical instrumentation including Gas Chromatography-Flame
            Ionization Detectors (GC-FID), Gas Chromatography-Mass Spectrometers(GC-MS), and High
            Performance Liquid Chromatographs




                                                                                                1 of 2 (6/15/2018)
       Case 2:20-cr-00005-SMJ           ECF No. 53       filed 05/05/20      PageID.183 Page 3 of 3


Training
      z     Waters Empower Software Training, August 2010
      z     Advanced Clandestine Laboratory Safety Training, March 2009
      z     Perkin Elmer GC/MS Operation, September 2009
      z     Waters Acquity UPLC Operation and Troubleshooting, September 2008
      z     Analysis and Interpretation of Mass Spectral Data, August 2007
      z     Nicolet Basic FR-Raman Operation, August 2007
      z     Agilent Technologies GC/MS Troubleshooting and Maintenance, July 2006
      z     Agilent Technologies Liquid Chromatography Training, May 2005
      z     Practical Capillary Electrophoresis, August 2004
      z     Interpretation of Infrared Spectra Training, March 2004
      z     Agilent Technologies Gas Chromatography Training, July 2003
      z     Basic Forensic Science School/Clandestine Laboratory Certification, August 2002
      z     Basic Forensic Chemist Training, June 2002 – December 2002


                                EDUCATION AND CERTIFICATIONS

George Washington University, Washington, DC
      z      Bachelor of Science in Chemistry with a concentration in Forensic Science, 1997 – 2001

Certification(s)
      z      High Hazard Clandestine Laboratory Certification April 2012
      z      Advanced Clandestine Laboratory Safety Certification March 2009
      z      Clandestine Laboratory Safety Certification August 2002


                                   PROFESSIONAL AFFILIATIONS

      z      Clandestine Laboratory Investigating Chemists Association (CLIC), Member, 2008 – Present

                                             DISTINCTIONS

      z      DEA Exceptional Performance Award 2006, 2007, 2008, 2013, 2014, 2016




                                                                                              2 of 2 (6/15/2018)
